Citation Nr: 0427647	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis, to include as secondary to a thoracic strain.

2.  Entitlement to service connection for left knee 
arthritis, to include as secondary to a thoracic strain.
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, denied service 
connection for a bilateral knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty from September 1964 to 
September 1990.  

The veteran contends that his 26 years of service as a 
Security Policeman, consisting of being on his feet for 8 1/2 
hour shifts each day, has caused him to suffer from bilateral 
knee arthritis.  He also contends in his March 2003 hearing 
(as well as in medical histories provided to examining 
clinicians) that he sustained injuries to his knees in April 
1966 and in 1983.  The Board notes that the service medical 
records fail to reveal any complaints, symptoms, diagnosis, 
or treatment for the alleged injuries.  However, in a 
February 1990 report of medical history, the veteran 
indicated that he had had swollen or painful joints.  The 
veteran also claims service connection secondary to his 
service connected thoracic strain.  

At a March 2002 VA orthopedic examination, the examiner 
diagnosed patellofemoral syndrome with underlying 
chondromalacia in both the right and left knees.  The 
examiner stated that based on the information available to 
me, I cannot say that the current bilateral knee disability 
is more likely than not related to his time in the service.  
However, the Board observes that the VA's question was 
whether it was at least as likely as not that the veteran's 
current knee disabilities began during or are causally linked 
to any incident of service.  Thus, the examiner held the 
veteran's claim to a more stringent legal standard than 
required.  

Furthermore, in an August 2003 deferred rating decision, the 
Decision Review Officer (DRO) noted that although the issue 
of causation had been addressed, there had been no 
consideration given as to whether the whether the veteran's 
bilateral arthritis was aggravated by his service connected 
thoracic strain.  As a result, the DRO requested a medical 
opinion.  In September 2003, the RO received a two sentence, 
handwritten medical opinion that read "By orthopedic 
consultant D.G.S., M.D. who could not make a connection 
between back muscle strain and degenerative changes of knees.  
This reviewer also can find no causal relationship of knee 
problems to a back muscle strain."  The Board notes that 
this medical opinion not only failed to express any rationale 
for the opinion, but it failed to address the specific 
question of aggravation.  

When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The Board finds that the case must be remanded for a medical 
opinion that adequately addresses the correct standard for 
relationship of injury to service and both the causation and 
aggravation elements of the secondary service regulations.  
       
Accordingly, this case is REMANDED for the following action: 

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim for service 
connection for bilateral knee arthritis, 
to include secondary to a service-
connected thoracic strain, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).    

2.  The AMC should arrange for a VA 
orthopedic examination in order to 
determine the nature, etiology and 
severity of any knee disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
and all prior clinical evaluations; the 
clinician should be asked to provide the 
following opinions: (1) whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or higher 
likelihood) that any disability of either 
knee that may currently be present began 
during or is related to any incident of 
service; (2) whether it is at least as 
likely as not that the veteran's knee 
disability was caused or aggravated by 
his service-connected thoracic strain.  
The clinician should note that "more 
likely" or "as likely" would support 
the veteran's claim; "less likely" 
would weigh against the claim.  The 
clinician is asked to provide a rationale 
for any opinion expressed.  
  
3.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




